Case 1:18-cv-02921-.]|\/|F Document 503-2 Filed 11/07/18 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

STATE OF NEW YORK, et al.,
Plaintiffs, Civil Action No. l : l 8-cv-0292 l -JMF

NEW YORK IMMIGRATION
COALITION, et al.,

Consolidated Plaintiffs

V.

UNITED STATES DEPARTMENT OF
COl\/Il\/IERCE, et al.,

Defendants.

 

 

SUPPLEMENTAL DECLARATION OF DANIEL ALTSCHULER

I, Daniel Altschuler, pursuant to the provisions of 28 U.S.C. § 1746, declare under
penalty of perjury that the foregoing is true and correct:

l. AS explained in my October 26, 2018 Declaration, I am the Director of Civic
Engagement and Research for Plaintiff Make the Road NeW York (“l\/IRNY”). In that capacity, l
am responsible in part for community organizing, communications, and research for l\/IRNY,
including MRNY’s education, outreach, and research efforts around the 2020 Census in the
communities MRNY serves. I have been on staff at l\/IRNY since September 2011. Throughout
my tenure With MRNY, l have been in regular contact With l\/IRNY members and I frequently
meet With members in the communities in Which they reside Where l learn about their
neighborhoods, their needs, and their concerns to inform communications, organizing, and civic

engagement programs for MRNY.

Case 1:18-cv-02921-.]|\/|F Document 503-2 Filed 11/07/18 Page 2 of 9

2. All of the statements made in my October 26 Declaration and in this Declaration
are made based on my personal knowledge, acquired after more than seven years on staff at
MRNY. During that time period, l have familiarized myself with MRNY’s internal records and
processes; our staff and their responsibilities; our programs and program areas; and our
members, and their needs.

3. As Director of Civic Engagement and Research for MRNY, l have spent
significant time traveling around the region that MRNY serves, meeting with the immigrant
communities that we serve. Through this process, l have familiarized myself with prevailing
views in these community concerning a number of issues, including the Trump Administration’s
treatment of immigrant communities and immigration-related policies, and fears in immigrant
communities about the policies of this Administration. As part of this process, l have gained
knowledge about the prevailing feeling of fear among immigrant communities in the region that
MRNY serves concerning the Trump Administration and, specifically, the decision to add a
citizenship question to the 2020 Census and potential use of the information gleaned from this
question.

4. My statements concerning the fears of members of the immigrant communities in
the region that MRNY serves concerning the citizenship question and its effect on their
willingness to participate in the Census therefore reflect my knowledge as a staff member at
MRNY and an organizer in these communities, rather than a restatement of any particular
individual’s views. Similarly, in expressing my views about the likely effect of the citizenship
question on these immigrant communities, l do not intend to offer any specific predictions about

non-response rate or percentage undercount, but only my observations based on my knowledge

Case 1:18-cv-02921-.]|\/|F Document 503-2 Filed 11/07/18 Page 3 of 9

as a community organizer and my work as Director of Civic Engagement and Research for
MRNY.

5. I have also been extensively and personally involved in the research,
development, and implementation of MRNY’s 2020 Census education and outreach programs.
In developing MRNY’s education and outreach programs for the 2020 Census cycle, l have
researched and become familiar with MRNY’s education and outreach efforts during the 2010
Census cycle. To develop programs that achieve l\/IRNY’s goals of encouraging greater Census
participation in the communities we serve, I have researched and gained familiarity with the
importance of data gathered from the Census in apportioning political representation and the
allocation of some government funding sources. In 2012 and 2013, I helped lead advocacy
efforts based in Long Island around redistricting at the state and county level and in the course of
those efforts, l gained extensive familiarity with the role of Census data in political
apportionment Because MRNY’s purpose is to serve the needs of our members and build power
among immigrant and working-class communities, l have researched our members’ concerns
around the Census and how the communities we serve would be impacted by an undercount
toward the end of designing communications and organizing strategies that address those
concerns and increase their civic engagement

6. Regarding statements l made in Paragraph 5 of my October 26 Declaration about
the facilities and services that immigrant communities in New York City and Nassau, Suffolk,
and Westchester Counties rely on, these statements are based on my work in the research and
development of MRNY’s civic engagement communications and programming around the 2020

Decennial Census. As a part of my job, I conducted research on the programs that our members

Case 1:18-cv-02921-.]|\/|F Document 503-2 Filed 11/07/18 Page 4 of 9

and the communities we serve use where the funding levels are based on Census data in order to
improve the efficacy of MRNY’s communications and organizing on these issues

7. Regarding statements l made in Paragraph 8 of my October 26 Declaration
regarding MRNY’s Census education and outreach efforts during the 2010 Census, these
statements are based on my work in the research and development of programs for increasing
Census participation among our members and constituents Preparing MRNY’s education and-
outreach work for the upcoming 2020 Census is a significant part of my job and to prepare for
that work, l have researched MRNY’s prior Census efforts in 2010 to gain an understanding of
what our budget and staffing needs will be the 2020 cycle.

8. Regarding statements l made in Paragraph 11 of my October 26 Declaration that
immigrant communities’ heightened fear in interacting with government workers has increased
even further due to the decision to add the citizenship question, these statements are based on my
work as an organizer in immigrant communities and through the research I conduct to inform the
development of our civic engagement programming, including our 2020 Census education and
outreach programs In my position, I stay informed of` the policies that affect the immigrant
communities we serve and, in my role as an organizer for MRNY, I am able to observe the
impact of those policies on our constituents In the course of researching and developing
MRNY’s civic engagement programming around the Census, including spending extensive time
with our members, I have observed the increased fear and distrust of government arising out of
the citizenship question.

9. Regarding a separate statement in Paragraph 11 of my October 26 Declaration, l
do not intend to make any definitive statements about the actions of the Trump Administration

with regard to the citizenship question. Instead, l simply wish to assert_based on my Census

Case 1:18-cv-02921-.]|\/|F Document 503-2 Filed 11/07/18 Page 5 of 9

work and my interactions with many members of immigrant communities in New York-~that the
citizenship question has proven to be a uniquely threatening policy proposal because of how
intrusive the question is and how it affects every single immigrant

10. Regarding statements l made in Paragraph 12 of my October 26 Declaration that
MRNY is facing a more challenging environment for our Census outreach efforts in 2020 than
the organization faced in 2010, those statements are based the research l have performed in the
course of developing our communications and civic engagement programs around the 2020
Census As one of the leaders of MRNY’s Census efforts, l have already begun organizing and
coordinating our educational and outreach efforts in our members’ communities To improve on
our past efforts and make informed budgetary, hiring, and other decisions, l have informed
myself of MRNY’s past Census efforts to make sure we are adequately prepared ln the course
of my research as well as my extensive organizing activities, l have learned that the climate of
fear around the 2020 Census that l have observed during my recent organizing work in
immigrant communities is unprecedented

11. Based in part on what we have learned about this heightened fear surrounding the
citizenship question in the communities we serve, MRNY has decided to expend more resources
on 2020 Census education and outreach efforts The statements l made in Paragraphs 13 through
18 of my October 26 Declaration about heightened fear in immigrant communities, these
statements are the result of my extensive contact with MRNY members and their families, many
of whom are part of mixed-status households, in the course of my role as a community organizer
During meetings with members, l have observed the significant fear that some of our members
face due to the Trump Administration’s decision to add a citizenship question, including their

consistent use of emphatic language and raised tones of voice when discussing these issues The

Case 1:18-cv-02921-.]|\/|F Document 503-2 Filed 11/07/18 Page 6 of 9

fear and confusion l have learned about through conversations like those referenced in
Paragraphs 13-18 of my October 26 Declaration and other research regarding the impact of the
citizenship question have informed MRNY’s decisions to increase our education and outreach
efforts around the 2020 Census to our members and the immigrant communities we serve.

12. Regarding a statement about my work at MRNY expressed in Paragraph 22 of my
October 26 Declaration, my reference to the additional 50 hours of Census-related work 1 have
done is a direct result of the inclusion of the citizenship question and the more challenging
environment it has created in our members’ communities Without the inclusion of the
citizenship question, l would have spent these hours devoted to other core areas of my work, in
particular voter education, voter registration, and voter mobilization.

13. Regarding statements l made in Paragraph 23 of my October 26 Declaration
concerning the negative consequences that our members will face in the event of an undercount,
my statements about the effect of any undercount of immigrant communities is based on my
participation and supervision of the research and development of MRNY’s Census education and
outreach programs, as well as my work on redistricting, through which I have gained an
understanding of the role of Census data in the apportionment of political representation and the
allocation of government funding.

14. Regarding statements l made in Paragraph 24 of my October 26 Declaration
concerning the facilities and services that immigrant communities in New York City and Nassau,
Suffolk, and Westchester Counties rely on, these statements are based on my research and
development of MRNY’s civic engagement and communications activities around the 2020
Census. As a part of my research to inform MRNY’s Census communications to members and

the public, l have investigated the programs on which our members and their communities rely_

Case 1:18-cv-02921-.]|\/|F Document 503-2 Filed 11/07/18 Page 7 of 9

particularly as l have focused more of my efforts on MRNY’s 2020 education and outreach
work. As part of my extensive engagement with members and their families as well as my
research to inform MRNY’s communications and civic engagement programs, including a report
l research and wrote regarding overcrowding in public schools serving immigrant communities
in New York City, l have gained an understanding that many of our members with children send
their children to public schools in districts that receive Title I funding.

15. Regarding statements I made in Paragraph 25 of my October 26 Declaration
concerning MRNY member Julissa Bisono, I know that Ms. Bisono is a member of MRNY, a
resident of Queens, and has a child attending a public school that receives Title l funding
because l know Ms. Bisono and her children personally and have worked extensively and
directly with Ms. Bisono, who supervises MRNY’s education organizing team, on a report
regarding public school overcrowding that specifically addressed the public school district in
which l know her children attend public school.

16. Regarding statements l made in Paragraph 26 of my October 26 Declaration
concerning MRNY member Diana Zarumeno, I know Ms. Zarumeno and the fact her child
attends a Title I school through working extensively and directly with Ms. Zarumeno in her
capacity as a parent leader and in the process of working with her on a report regarding public
school overcrowding in Queens that featured her and her concerns about her child’s public
school.

17. Regarding statements l made in Paragraph 27 of my October 26 Declaration
concerning MRNY member Maria Hernandez, l have become aware that Ms. Hernandez is a
member of MRNY, that she is a resident of Kings County, and that she has a child attending a

public school that receives Title I funding through MRNY’s parent and education organizing

Case 1:18-cv-02921-.]|\/|F Document 503-2 Filed 11/07/18 Page 8 of 9

programs As part of the organizing function of my role as Director of Civic Engagement and
Research, I regularly interact with our parent and education organizing team and the members
they work with.

18. Regarding statements l made in Paragraph 28 of my October 26 Declaration
concerning MRNY member Lorena Mendez, l have become aware that Ms. Mendez is a member
of MRNY, that she is a resident of Kings County, and that she has a child attending a public
school that receives Title I funding through MRNY’s parent and education organizing programs
As part of the organizing function of my role as Director of Civic Engagement and Research, l
regularly interact with our parent and education organizing team and the members they work
with.

19. Regarding statements l made in Paragraph 29 of my October 26 Declaration
concerning MRNY member Perla Lopez, I have known and worked regularly with Ms. Lopez for
years and l know Ms. Lopez is a member of MRNY and a resident of Queens County, New
York. I am aware of the demographics of Queens County through research I have conducted in
developing MRNY’s census education and outreach efforts as well as other civic engagement
programming

20. Regarding statements l made in Paragraph 30 of my October 26 Declaration
concerning MRNY member Yatziri Tovar, I have known and worked regularly with Ms. Tovar
for years and l know Ms. Tovar is a member of MRNY and a resident of Bronx County, New
York. I am aware of the demographics of Bronx County through research I have conducted in
developing MRNY’s census education and outreach efforts as well as other civic engagement

programming

Case 1:18-cv-02921-.]|\/|F Document 503-2 Filed 11/07/18 Page 9 of 9

l declare under penalty of perjury that the foregoing is true and correct.

Executed: November 2, 2018

New York, NY NQUMM_

Daniel Altschuler

